Exhibit 10.2
 
CHANGE IN CONTROL SEVERANCE AGREEMENT


THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (the “Agreement”) is made and entered
into as of this 4th day of September, 2007 (the “Commencement Date”), by and
between ALASKA PACIFIC BANK (which, together with any successor thereto which
executes and delivers the assumption agreement provided for in Section 5(a)
hereof or which otherwise becomes bound by all of the terms and provisions of
this Agreement by operation of law, is hereinafter referred to as the “Bank”),
and Craig Dahl (the “Executive”).


WHEREAS, the Executive is currently serving as President/Chief Executive
Officer; and


WHEREAS, the Board of Directors of the Bank (the “Board”) recognizes that, the
possibility of a change in control of the Bank or of its holding company, Alaska
Pacific Bancshares, Inc. (the “Company”), may exist and that such possibility,
and the uncertainty and questions which it may raise among management, may
result in the departure or distraction of key management  to the detriment of
the Bank, the Company and its stockholders; and


WHEREAS, the Board believes it is in the best interests of the Bank to enter
into this Agreement with the Executive in order to assure continuity of
management of the Bank and to reinforce and encourage the continued attention
and dedication of the Executive to the Executive’s assigned duties without
distraction in the face of potentially disruptive circumstances arising from the
possibility of a change in control of the Company and/or the Bank, although no
such change is now contemplated; and


WHEREAS, the Board has approved and authorized the execution of this Agreement
with the Executive;


NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein, it is AGREED as follows:
 
1.           Certain Definitions.
 
(a)  The term “Change in Control” means (i) any “person, “ as such term is used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (other than the Company, any Consolidated Subsidiaries (as
hereinafter defined), any person (as hereinabove defined) acting on behalf of
the Company as underwriter pursuant to an offering who is temporarily holding
securities in connection with such offering, any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, or any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
25% or more of the combined voting power of the Company’s then outstanding
securities; (ii) individuals who are members of the Board on the Commencement
Date (the “Incumbent Board”) cease for any reason to constitute at least a
majority thereof,

 
 

--------------------------------------------------------------------------------

 

provided that any person becoming a director subsequent to the Commencement Date
whose election was approved by a vote of at least three-quarters of the
directors comprising the Incumbent Board or whose nomination for election by the
Company’s stockholders was approved by the nominating committee serving under an
Incumbent Board or who was appointed as a result of a change at the direction of
the OTS or the FDIC, shall be considered a member of the Incumbent Board; (iii)
the stockholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than (1) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation or (2) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no person (as hereinabove defined) acquires
more than 25% of the combined voting power of the Company’s then outstanding
securities; or (iv) the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets (or any transaction
having a similar effect); provided that the term “Change in Control” shall not
include an acquisition of securities by an employee benefit plan of the Bank or
the Company or a change in the composition of the Board at the direction of the
OTS or the FDIC.


(b)  The term “Commencement Date” means the date of this Agreement.


(c)  The term “Consolidated Subsidiaries” means any subsidiary or subsidiaries
of the Company (or its successors) that are part of the affiliated group (as
defined in Section 1504 of the Internal Revenue Code of 1986, as amended (the
“Code”), without regard to subsection (b) thereof) that includes the Bank,
including but not limited to, the Company.


(d)  The term “Date of Termination” means the date specified in the Notice of
Termination (which, in the case of a Termination for Cause shall be on the date
such Notice of Termination is given) and in the case of a termination for Good
Reason shall not be less than 15 nor more than 60 days from the date such Notice
of Termination is given; provided, however, that if within 15 days after any
Notice of Termination, except Termination for Cause, is given, or, if later,
prior to the Date of Termination (as determined without regard to this proviso),
the party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, then the Date of Termination shall be
the date on which the dispute is finally determined, whether by mutual written
agreement of the parties, by a binding arbitration award, or by a final
judgment, order or decree of a court of competent jurisdiction (which is not
appealable or with respect to which the time for appeal therefrom has expired
and no appeal has been perfected); and provided, further, that the Date of
Termination shall be extended by a notice of dispute only if such notice is
given in good faith and the party giving such notice pursues the resolution of
such dispute with reasonable diligence. Notwithstanding the pendency of any such
dispute, the Bank will continue to pay the Executive the Executive’s full salary
at the rate in effect when the notice giving rise to the dispute was given and
continue the Executive as a participant in all benefit and fringe benefit plans
in which the Executive was participating when
 
 
2

--------------------------------------------------------------------------------

 
the notice giving rise to the dispute was given, until the dispute is finally
resolved in accordance with this Section 1(d).


(e)  The term “Good Reason” means the occurrence, without the Executive’s
express written consent, of a material diminution of or interference with the
Executive’s duties, responsibilities or benefits, including (without limitation)
any of the following circumstances unless such circumstances are fully corrected
prior to the Date of Termination specified in the Notice of Termination given by
the Executive in respect thereof:


 
(i)
a requirement that the Executive be based at any location not within 50 miles of
Juneau, Alaska, or that she substantially increase his travel on Company or Bank
business;



(ii)           a material demotion of the Executive;


 
(iii)
a material reduction in the number or seniority of personnel reporting to the
Executive or a material reduction in the frequency with which, or in the nature
of the matters with respect to which such personnel are to report to the
Executive, other than as part of a Company-wide or Bank-wide reduction in staff;



 
(iv)
a reduction in the Executive’s salary or a material adverse change in the
Executive’s perquisites, benefits, contingent benefits or vacation, other than
as part of an overall program applied uniformly and with equitable effect to all
members of the senior management of the Company or the Bank;



 
(v)
a material and permanent  increase in the required hours of work or the workload
of the Executive;



 
(vi)
the failure of the Bank to obtain a satisfactory agreement from any successor to
assume the obligations and liabilities under this Agreement, as contemplated in
Section 5(a) hereof, or



 
(vii)
any purported termination of the Executive’s employment, except for Termination
for Cause, that is not effected pursuant to a Notice of Termination satisfying
the requirements of Section 4 hereof (and, if applicable, the requirements of
Section 1(g) hereof), which purported termination shall not be effective for
purposes of this Agreement.



(f)           The term “Notice of Termination” means a notice of termination of
the Executive’s employment pursuant to Section 7 of this Agreement.  The term
“Good Reason” does not include Termination for Cause, retirement or suspension
or temporary or permanent prohibition from participation in the conduct of the
Bank’s affairs under Section 8 of the Federal Deposit Insurance Act.
 
 
 
3

--------------------------------------------------------------------------------

 


(g) The term “Termination for Cause” means termination of the employment of the
Executive because of the Executive’s personal dishonesty, incompetence, willful
misconduct, breach of a fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule, or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, or material breach of any provision of this Agreement.


2.  Term.


(a)  The term of this Agreement shall be a period of three years commencing on
the Commencement Date, subject to extension or earlier termination as provided
herein.


(b)  Except as provided in section 2(c), beginning on the date of this
Agreement, the term of this Agreement shall automatically be extended for one
additional day each day, unless either the Bank or the Executive elects not to
extend the Agreement further by giving written notice thereof to the other
party, in which case the term of this Agreement shall end on the third year
anniversary of the date on which such written notice is given. Upon termination
of the Executive’s employment with the Bank for any reason whatsoever, any daily
extensions provided pursuant to this section 2(b), if not theretofore
discontinued, shall automatically cease.


(c)  Nothing in this Agreement shall be deemed to prohibit the Bank at any time
from terminating the Executive’s employment during the term of this Agreement
with or without notice for any reason; provided, however, that the relative
rights and obligations of the Bank and the Executive in the event of any such
termination shall be determined under this Agreement.


3.  Severance Benefits.


(a) If after a Change in Control, the Bank shall terminate the Executive’s
employment other than Termination for Cause, or the Executive shall terminate
his employment for Good Reason, within 12 months following a Change in Control,
the Bank shall (i) pay the Executive his salary through the Date of Termination
at the rate in effect at the time the Notice of Termination is given, at the
time such payments are due; (ii) continue to pay, for a period of 36 months
following the Date of Termination, for the life, health and disability coverage
that is in effect with respect to the Executive and his eligible dependents at
the time the Notice of Termination is given; and (iii) pay to the Executive in a
lump sum in cash, within 25 days after the later of the date of such Change in
Control or the Date of Termination, an amount equal to 299% of the Executive’s
“base amount” as determined under Section 280G of the Code, less the aggregate
present value of the payments or benefits, if any, in the nature of compensation
for the benefit of the Executive, rising under any other plans or arrangements
(i.e., not this Agreement) between the Company or any of the Consolidated
Subsidiaries and the Executive, which constitute “parachute payments” under
Section 280G of the Code.


Notwithstanding any other provision of this Agreement, if payments and the value
of benefits received or to be received under this Agreement, together with any
other amounts and the value of benefits received or to be received by the
Executive, would cause any amount to be nondeductible by the Company or any of
the Consolidated Subsidiaries for federal income tax purposes pursuant to or by
reason of Section 280G of the Code, then payments and benefits under
 
 
 
4

--------------------------------------------------------------------------------

 
this Agreement shall be reduced (not less than zero) to the extent necessary so
as to maximize amounts and the value of benefits to be received by the Executive
without causing any amount to become nondeductible pursuant to or by reason of
Section 280G of the Code. The Executive shall determine the allocation of such
reduction among payments and benefits to the Executive.


(b)  The Executive shall not be required to mitigate the amount of any payment
or benefit provided for in this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Agreement be reduced by any compensation earned by the Executive as the result
of employment by another employer, by retirement benefits after the Date of
Termination or otherwise.   This Agreement does not constitute a contract of
employment or impose on the Company or the Bank any obligation to retain the
Executive, to change the status of the Executive’s employment, or to change the
Company’s or the Bank’s policies regarding termination of employment.


 4.  Notice of Termination.  In the event that the Bank desires to terminate the
employment of the Executive during the term of this Agreement, the Bank shall
deliver to the Executive a written notice of termination, stating (i) whether
such termination constitutes Termination for Cause, and, if so, setting forth in
reasonable detail the facts and circumstances that are the basis for the
Termination for Cause, and (ii) specifying the Date of Termination. In the event
that the Executive desires to terminate his employment and determines in good
faith that he has experienced Good Reason to terminate his employment, she shall
send a written notice to the Bank stating the circumstances that constitute Good
Reason and the Date of Termination.


The Executive’s right to terminate his employment for Good Reason shall not be
affected by the Executive’s incapacity due to physical illness. The Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason under this Agreement.


5.  No Assignments.


(a)  This Agreement is personal to each of the parties hereto, and neither party
may assign or delegate any of its rights or obligations hereunder without first
obtaining the written consent of the other party; provided, however, that the
Bank shall require any successor or assign (whether direct or indirect, by
purchase, merger, consolidation, operation of law or otherwise) to all or
substantially all of the business and/or assets of the Bank, by an assumption
agreement in form and substance satisfactory to the Executive, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Bank would be required to perform it if no such succession or
assignment had taken place. Failure of the Bank to obtain such an assumption
agreement prior to the effectiveness of any such succession or assignment shall
be a breach of this Agreement and shall entitle the Executive to compensation
and benefits from the Bank in the same amount and on the same terms that she
would be entitled to hereunder if she terminated his employment for Good Reason,
in addition to any payments and benefits to which the Executive is entitled
under Section 3 hereof. For purposes of implementing the provisions of this
Section 5(a), the date on which any such succession becomes effective shall be
deemed the Date of Termination.
 
 
 
5

--------------------------------------------------------------------------------

 


(b)  This Agreement and all rights of the Executive hereunder shall inure to the
benefit of and be enforceable by the Executive’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. In the event of the death of the Executive, unless
otherwise provided herein, all amounts payable hereunder shall be paid to the
Executive’s devisee, legatee, or other designee or, if there be no such
designee, to the Executive’s estate.
 
      6.  Deferred Payments.  If following a termination of the Executive, the
aggregate payments to be made by the Bank under this Agreement and all other
plans or arrangements maintained by the Company or any of the Consolidated
Subsidiaries would exceed the limitation on deductible compensation contained in
Section 162(m) of the Code in any calendar year, any such amounts in excess of
such limitation shall be mandatorily deferred with interest thereon at 7.0 per
annum to a calendar year such that the amount to be paid to the Executive in
such calendar year, including deferred amounts, does not exceed such limitation,
provided, however, that such deferral shall not extend past when the deferred
amount must be paid  pursuant to Section 409A of the Code and the regulations
thereunder.


7.  Delivery of Notices.  For the purposes of this Agreement, all notices and
other communications to any party hereto shall be in writing and shall be deemed
to have been duly given when delivered or sent by certified mail, return receipt
requested, postage prepaid, addressed as follows:
 

  If to the Executive:  Craig Dahl        At the address last appearing on      
  the personnel records of the         Executive                     
If to the Bank:
Alaska Pacific Bank        2094 Jordan Avenue         Juneau, Alaska 99801     
  Attention: Secretary   

 
or to such other address as such party may have furnished to the other in
writing in accordance herewith, except that a notice of change of address shall
be effective only upon receipt.


8.  Amendments.  No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties, except as herein otherwise
provided.


9.  Headings.  The headings used in this Agreement are included solely for
convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.


10.  Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
 
 
 
6

--------------------------------------------------------------------------------

 


11.  Governing Law.  This Agreement shall be governed by the laws of the State
of Alaska to the extent that federal law does not govern.


12.  Arbitration.  Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by binding arbitration,
conducted before a panel of three arbitrators in a location selected by the
Executive within 100 miles of such Executive’s job location with the Bank, in
accordance with the rules of the American Arbitration Association then in
effect; provided, however, that the Executive shall be entitled to seek specific
performance of his rights under Section 1(d) during the pendency of any dispute
or controversy arising under or in connection with this Agreement. Judgment may
be entered on the arbitrators’ award in any court having jurisdiction. The OTS
may appear at any arbitration hearing but the decision is not binding on the
OTS.


13.  Reimbursement of Expenses.  In the event any dispute shall arise between
the Executive and the Bank as to the terms or interpretation of this Agreement,
including this Section 13, whether instituted by formal legal proceedings or
otherwise, including any action taken by the Executive to enforce the terms of
this Section 13, or in defending against any action taken by the Bank, the Bank
shall reimburse the Executive for all costs and expenses incurred by the
Executive, including reasonable attorney’s fees, arising from such dispute,
proceedings or actions, unless a court of competent jurisdiction renders a final
and non-appealable judgment against the Executive as to the matter in dispute.
Reimbursement of the Executive’s expenses shall be paid within ten days of the
Executive furnishing to the Bank written evidence, which may be in the form,
among other things, of a canceled check or receipt, of any costs or expenses
incurred by the Executive.


* * * * *







 
 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.
 

Attest:  ALASKA PACIFIC BANK             /s/Gillian R.
Hays                                   /s/Roger
Grummett                                                      Gillian R. Hays   
By: Roger Grummett    Its: Chairman of the Board of Directors           
EXECUTIVE           /s/Craig
Dahl                                                                
Craig Dahl
President/Chief Executive Officer

 

8

--------------------------------------------------------------------------------